Title: To George Washington from Henry Lee, 14 February 1789
From: Lee, Henry
To: Washington, George



14h Feby 89 Alexa.

I am most thankful my dear General for your transmission of this day—the mode you have adopted, is certainly unexceptionable, & the information you communicate will doubtless answer our wish, which is to acquaint our friend in Europe from the most respectable source, of the advantages of the scite at the great falls.

Permit me however to add, that I cannot conceive it possible for the most envenomed malignity, in the most profligate hour of society to accuse with shadow of proprity your assistance of your countrymen to improve the advantages which nature has bestowed on us.
I will be ready on Monday to execute conveyances for the Kentucke Land—I am my dear General unalterably yours

Henry Lee

